TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2019



                                      NO. 03-18-00476-CV


                                    In the Matter of D. J. M.




       APPEAL FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the transfer order signed by the juvenile court on June 21, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the juvenile court’s transfer order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.